Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
This AGREEMENT, dated as of August 12, 2009 (the “Effective Date”), is between
White Electronic Designs Corporation, an Indiana corporation, (the “Company”)
and Gerald R. Dinkel (the “Executive”) (the “Agreement”).
     WHEREAS, the Company desires to employ Executive to fill the vacancy of the
President and Chief Executive Officer position and Executive desires to be
employed by the Company on the terms and conditions contained herein; and
     WHEREAS, in connection with this employment position, the Board of
Directors of the Company (“Board”) intends to appoint Executive as a member of
the Board, with the intention that the Executive will serve until the next
annual meeting of shareholders, with future nominations and elections to the
Board dependent upon, among other things, compliance with the terms and
conditions hereof.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1. Employment, Duties and Agreements.
     (a) The Company hereby agrees to employ Executive as its sole President and
Chief Executive Officer (“CEO”) and Executive shall be the Company’s most senior
executive officer. The Executive hereby accepts such CEO position and agrees to
serve the Company in such capacity during the Employment Period (as defined in
Section 3 hereof). Executive shall also be appointed to the Board effective as
of August 18, 2009. Conditioned on Executive’s continued service as CEO and his
compliance with the terms and conditions of this Agreement and the written
policies and rules of the Company applicable to his position, Executive shall be
annually nominated by the Board (and/or any applicable committee of the Board)
to be re-elected to the Board by the Company’s shareholders and in connection
with such nomination, the Company shall also recommend that the shareholders
should so elect Executive to the Board at each applicable annual meeting of
shareholders. The parties agree that the Executive’s Board service shall in no
event extend beyond his Employment Period. During the Employment Period, the
Executive shall report to the Board and shall have such duties and
responsibilities as the Board may reasonably determine from time to time as are
consistent with the Executive’s position as CEO. During the Employment Period,
the Executive shall be subject to, and shall act in accordance with, all lawful
and reasonable instructions and directions of the Board and all applicable
written policies and rules of the Company.
     (b) During the Employment Period, excluding any periods of vacation,
holidays and sick leave to which the Executive is entitled, the Executive shall
devote his full working time, energy and attention to the performance of his
duties and responsibilities hereunder and shall faithfully and diligently
endeavor to promote the business and best interests of the Company.
     (c) During the Employment Period, the Executive may not, without the prior
written consent of the Board, directly or indirectly, operate, participate in
the management, operations or

 



--------------------------------------------------------------------------------



 



control of, or act as a board member, executive, officer, consultant, agent or
representative of, any type of business or service (other than as an executive
of the Company), provided that it shall not be a violation of the foregoing for
the Executive to manage his personal, financial and legal affairs so long as
such activities do not interfere with the performance of his duties and
responsibilities to the Company as provided hereunder.
2. Compensation.
     (a) As compensation for the agreements made by the Executive herein and the
performance by the Executive of his obligations hereunder, during the Employment
Period, the Company shall pay the Executive, pursuant to the Company’s normal
and customary payroll procedures, a base salary at the rate of $385,000 per
annum, as may be adjusted (the “Base Salary”). Once increased, the Base Salary
may not be decreased without Executive’s prior written consent; provided,
however, that a pro rata reduction of salary or compensation, for whatever
reason, affecting all senior executives of the Company, which also reduces the
Executive’s Base Salary, shall not be prohibited by this Section 2(a). The Board
and/or its Compensation Committee shall review the Executive’s Base Salary
annually beginning with salary adjustment review performed by the Compensation
Committee for fiscal 2011.
     (b) In addition to the Base Salary, during the Employment Period, the
Executive will participate in an annual bonus program that will be established
for fiscal 2010 and each subsequent fiscal year. The structure of the bonus
program will be determined by the Compensation Committee with the active
involvement of the Executive. The goal of the bonus program will be to establish
a Company-wide pool for performance that meets or exceeds certain profit or
EBITDA targets. Upon the achievement of these targets, a pre-determined bonus
(the “Bonus) would be paid to the Executive, with the amount of the Bonus to be
determined in good faith negotiations between the Executive and the Compensation
Committee. Any earned Bonus shall be paid during the first 75 days after the end
of the applicable fiscal year. If the Executive remains employed until the last
day of such applicable fiscal year then he will be eligible to receive the Bonus
or any portion thereof; provided, however, that if the Executive voluntarily
terminates his employment (for other than Good Reason) or the Company terminates
the Executive for Cause between the end of such fiscal year and the date that is
75 days thereafter, he shall forfeit his eligibility to receive any such Bonus
that has otherwise been earned but not paid.
     (c) The Executive shall participate in awards granted pursuant to a Company
equity incentive plan. Effective on the Effective Date, the Executive shall be
granted an option, with a ten year term, to purchase 200,000 shares of the
Company’s common stock subject to a monthly pro-rata vesting schedule over
48 months with vesting commencing as of the Effective Date. In addition, it is
the goal of the Board to institute a new stock option plan, subject to the
approval of shareholders, which will provide an expanded pool for the initiation
of a performance-based option program. Under this program, the Executive would
be given an additional award. Should this program not be initiated by the date
of the annual meeting of the Company’s shareholders held in 2010 (the “2010
Annual Meeting”), the Compensation Committee will review the Executive’s stock
and option awards and shall grant to Executive an additional equity award from
the existing option plans, which award(s) shall be granted no later than
forty-five (45) days following the date of the 2010 Annual Meeting. Any options
granted to Executive shall be

-2-



--------------------------------------------------------------------------------



 



granted at a price no less than the fair market value of the Company’s common
stock on the date of the grant and shall have time or performance vesting
conditions as deemed appropriate by the Compensation Committee. All of the
foregoing equity awards shall be subject to the terms and conditions set forth
in the applicable Company plan and the related award agreement.
     (d) During the Employment Period: (i) except as specifically provided
herein, the Executive shall be entitled to participate, on a no less favorable
basis, in all savings and retirement plans, practices, policies and programs of
the Company which are made available generally to all other employees or to
executives of the Company, and (ii) except as specifically provided herein, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation, on a no less favorable basis, in, and shall receive all
benefits under, all welfare benefit plans, practices, policies and programs
provided by the Company which are made available generally to all other
employees or to executives of the Company (excepting any plan, practice, policy
or program preempted by this Agreement such as policies which provides benefits
in the nature of severance or continuation pay), including but not limited to
medical, dental, and vision subject to all of the terms, conditions and premiums
applicable to other employees of the Company. The Company shall pay the
Executive’s premiums under the existing long-term disability plan. Under the
existing long-term disability plan, the Executive is entitled to 60% of his Base
Salary, subject to a maximum payout of $12,500 per month and an age-reduction
schedule. The Company will use commercially reasonable efforts to obtain
additional long-term disability coverage (above and beyond coverage applicable
to other employees) to provide the Executive with long-term disability coverage
equal to 60% of $385,000 (on an annualized basis).
     (e) The Company shall, at its expense, provide the Executive with
commercially available term life insurance as follows: (i) under the existing
group life insurance plan the Executive will be eligible for coverage in an
approximate amount of $600,000; and (ii) the Company will use commercially
reasonable efforts to obtain coverage under an individual policy in an
approximate amount of $170,000. Notwithstanding the foregoing, the Company may
determine, in its sole discretion, to provide all of the foregoing insurance
coverage solely pursuant to an individual policy. Any such policies will be
subject to any carrier mandated age-reduction schedule and may require the
Executive to submit to a physical examination. The death benefits of any such
policy shall be payable to one or more beneficiaries designated by the
Executive. Following termination of the Employment Period, the Company shall
utilize commercially reasonable efforts to permit the Executive to continue such
coverage following termination of employment, subject only to continued payment
of premiums by the Executive (unless the Company has such payment obligations
pursuant to Section 5(a)). The Executive shall also be entitled to reimbursement
for expenses related to an annual comprehensive medical physical examination
conducted by a medical practitioner of his choosing.
     (f) During the Employment Period, the Company shall provide the Executive
with a car allowance of $1,250.00 per month.
     (g) The parties recognize that Executive will need to relocate his
principal residence to the Phoenix, Arizona metropolitan area. The Company
agrees to reimburse the Executive for costs and expenses equaling up to $125,000
relating to acquiring, establishing and maintaining a residence in the Phoenix
metropolitan area, including any travel expenses incurred by Executive

-3-



--------------------------------------------------------------------------------



 



and/or his spouse, in each such case, as incurred between the Effective Date and
the second anniversary thereof. The Executive must submit to the Company a
reimbursement request for these expenses within ninety (90) days of the date the
expenses are incurred and the Company agrees to reimburse Executive within
thirty (30) days of receipt of such reimbursement request. This reimbursement
allocation is not intended to alter the “at will” relationship between the
Executive and the Company as set forth in Section 3 below. If the Executive’s
Date of Termination of employment occurs prior to the second anniversary of the
Effective Date, the Executive shall forfeit any rights to such reimbursement
allocation for expenses incurred after (but not before) the Date of Termination
of his employment with the Company, for whatever reason.
     (h) During the Employment Period, the Executive shall be entitled to at
least five (5) weeks of paid vacation time for each calendar year in accordance
with the Company’s normal and customary policies and procedures now in force or
as such policies and procedures may be modified in the future for employees of
the Company generally.
     (i) During the Employment Period, the Company shall reimburse the Executive
for all reasonable business expenses upon the presentation of statements of such
expenses in accordance with the Company’s normal and customary policies and
procedures now in force or as such policies and procedures may be modified with
respect to senior executive officers of the Company.
3. Employment Period.
The Company shall employ the Executive on the terms and subject to the
conditions of this Agreement commencing as of the Effective Date.
Notwithstanding anything herein, the Executive agrees and understands that there
is no set term or employment period pursuant to this Agreement and nothing
herein alters the “at-will” nature of his employment. The period during which
Executive is employed by the Company pursuant to the term of this Agreement,
commencing on the Effective Date, shall be referred to herein as the “Employment
Period”. The Executive’s employment hereunder and the Employment Period will
terminate upon the occurrence of any of the following events:
     (a) Death. The Executive’s employment hereunder shall terminate upon his
death.
     (b) Disability. The Company or Executive shall be entitled to terminate the
Executive’s employment hereunder for “Disability” if, as a result of the
Executive’s incapacity due to physical or mental illness or injury, the
Executive shall have been unable to perform his duties hereunder for a period of
ninety (90) consecutive days, and within thirty (30) days after Notice of
Termination (as defined in Section 4 below) for Disability is given following
such 90-day period the Executive shall not have returned to the performance of
his duties on a full-time basis. Nothing in this Agreement shall be interpreted
to affect or limit any party’s rights or obligations under the Americans with
Disabilities Act or similar state law.
     (c) Cause. For purposes of this Section, “Cause” shall mean termination of
Executive’s employment by the Company resulting from a determination by the
Company that the Executive has (i) been arrested for or convicted of a criminal
offense involving dishonesty,

-4-



--------------------------------------------------------------------------------



 



fraud, theft, embezzlement, breach of trust or moral turpitude; (ii) performed
an act or failed to act which, if he were prosecuted and convicted, would
constitute a crime involving money or property of the Company; (iii) violated
the provisions of Section 8 pertaining to confidential information; or
(iv) willfully refused to perform the duties lawfully and reasonably assigned by
the Board to Executive in writing and consistent with his status as CEO or
member of the Board; provided however that this Section 3(c)(iv) shall not apply
following a Change in Control as defined in Section 5(c). The foregoing is an
exclusive list of all acts or omissions that the Company may consider as grounds
for the termination of Executive’s employment for Cause. The Board shall provide
Executive with 30 days advance written notice detailing the basis for a
termination of employment for Cause. During the 30 day period after Executive
has received such notice, Executive shall have an opportunity to cure or remedy
such alleged Cause events and to present his case to the full Board (with the
assistance of his own counsel) before any termination for Cause can be finalized
by a vote of a majority of the Board. Executive shall continue to receive the
compensation and benefits provided by this Agreement during the 30 day
cure/remedy period. At the Company’s sole discretion, during this 30-day period
the Company may bar the Executive’s access to the Company offices or facilities
or may provide the Executive with access subject to terms and conditions as the
Company chooses to impose.
     (d) Without Cause. At any time during the Employment Period, the Company
may terminate the Executive’s employment hereunder without Cause if such
termination is approved by a majority of the Board. Any termination by the
Company of Executive’s employment under this Agreement which does not constitute
a termination for Cause under Section 3(c) or result from the death or
Disability of the Executive under Sections 3(a) or (b) shall be deemed a
termination without Cause.
     (e) Voluntarily. The Executive may voluntarily terminate his employment
hereunder (other than for Good Reason or Disability), provided that the
Executive provides the Company with notice of his intent to terminate his
employment at least four (4) weeks in advance of the Date of Termination (as
defined in Section 4 below). In the event Executive terminates his employment or
ceases his duties without providing four (4) weeks notice or fails to fulfill
Executive’s principal job responsibilities during such notice period, the
Company, at its option and without regard to Section 3(c), may deem Executive’s
employment terminated for Cause.
     (f) For Good Reason. The Executive may terminate his employment hereunder
for Good Reason and any such termination shall be deemed for all purposes under
this Agreement a termination by the Company without Cause. For purposes of this
Agreement and subject to Section 5(c), “Good Reason” shall mean (i) a material
breach of this Agreement by the Company (without a prior material breach of this
Agreement by the Executive), (ii) circumstances that give rise to a constructive
termination under applicable state law, (iii) a material diminution in the
Executive’s authority, duties or responsibilities, (iv) if Executive no longer
is reporting solely to the Board, (v) a material diminution in Executive’s Base
Salary, or (vi) a material change in the geographic location at which the
Executive must perform his services hereunder, provided that for any of
(i) through (vi) above, the Executive shall notify the Company within ninety
(90) days after the event or events which the Executive believes constitute Good
Reason hereunder and shall describe in such notice in reasonable detail such
event or events and provide the Company with a thirty (30) day period after
delivery of such notice to cure such breach or diminution. In order for the
Executive to terminate his employment hereunder for Good Reason, the Date of

-5-



--------------------------------------------------------------------------------



 



Termination shall in any case be a date no later than two years following the
initial existence of the event or events described in any of (i) through
(vi) above which constitute Good Reason hereunder. In order for the Executive to
terminate his employment hereunder for Good Reason, the Date of Termination
shall in any case be a date no later than two years following the initial
existence of the event or events described in any of (i) through (vi) above
which constitute Good Reason hereunder.
4. Termination Procedure.
     (a) Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive during the Employment Period (other than a
termination on account of the death of Executive) shall be communicated by
written “Notice of Termination” to the other party hereto in accordance with
Section 11(a).
     (b) Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean (i) if the Executive’s employment is terminated by his
death, the date of his death, (ii) if the Executive’s employment is being
terminated pursuant to Section 3(b), thirty (30) days after Notice of
Termination, provided that the Executive shall not have returned to the
performance of his duties hereunder on a full-time basis within such thirty
(30) day period, (iii) if the Executive voluntarily terminates his employment,
the date specified in the notice given pursuant to Section 3(e) herein which
shall not be less than four (4) weeks after the Notice of Termination is
delivered to the Company, or such earlier date as the Company elects to
terminate Executive’s employment for Cause pursuant to that section, (iv) if the
Executive terminates his employment for Good Reason pursuant to Section 3(f)
herein, thirty (30) days after the Notice of Termination, and (v) if the
Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given or any later date (within thirty (30) days, or
any alternative time period agreed upon by the parties, after the giving of such
notice) set forth in such Notice of Termination. To the extent necessary to
comply with Code Section 409A, the Date of Termination must also represent a
“separation from service” within the meaning of Code Section 409A.
5. Termination Payments.
Upon the termination of the Executive’s employment for any reason, on the Date
of Termination the Company shall pay Executive for: (i) any accrued but unused
vacation as of the Date of Termination, (ii) Base Salary through the Date of
Termination (to the extent not theretofore paid); and (iii) any unreimbursed
expenses. In addition, upon the termination of the Executive’s employment for
any reason other than voluntarily by the Executive other than for Good Reason,
on the Date of Termination the Company shall pay Executive any unpaid Bonus from
a prior completed fiscal year. In addition, after any such Date of Termination,
Executive shall continue to be entitled to receive from the Company:
indemnification and coverage under the Company’s directors and officers
liability insurance policy and his vested employee awards and benefits (the
items referenced in this sentence are collectively the “Vested Claims”). All of
the items to which Executive is entitled to under this paragraph are the
“Accrued Benefits”. The Accrued Benefits shall be provided to Executive without
Executive having to provide a release of claims to the Company.

-6-



--------------------------------------------------------------------------------



 



     (a) Without Cause. In the event of the termination of the Executive’s
employment during the Employment Period by the Company without Cause, the
Executive shall be entitled to the continuation of Base Salary for twenty-four
(24) months following the Date of Termination, which shall be paid at the times
specified in Section 2(a) provided however that the first installment shall be
paid to Executive on the 60th day after the Date of Termination and shall be in
an amount equal to two months of Base Salary. In addition, (1) the Company shall
pay the Executive’s life insurance premiums for a period of eighteen (18) months
after the end of the month of the Date of Termination; and (2) (A) all unvested
stock options, unvested restricted stock units and any other unvested
equity-based awards or grants previously granted to the Executive shall become
fully vested and will be fully exercisable or paid in accordance with the terms
of any applicable grant or award agreements and plans governing such awards or
grants, and (B) all stock options (both vested and unvested) granted on or after
the Effective Date will remain fully exercisable until the tenth anniversary of
the grant date of such options. Notwithstanding the foregoing, the payments and
benefits provided in this Section 5(a) are subject to and conditioned upon the
Executive (i) formally resigning in writing from the Board and as an officer and
director of any subsidiary of the Company, (ii) executing a general release and
waiver (substantially in the form attached hereto as Exhibit A) and delivering
it to the Company within 50 days after the Date of Termination of employment,
waiving all employment related claims (except the Vested Claims) the Executive
may have against the Company, its successors, assigns, affiliates, executives,
officers and directors and containing a 24-month non-solicitation and
non-compete clause (with severance payments extending for the length of these
obligations), and (iii) the Executive’s compliance with the Restrictive
Covenants provided in Sections 7 and 8 hereof. Except as provided in this
Section 5(a), the Company shall have no additional obligations under this
Agreement in connection with a termination of the Executive’s employment during
the Employment Period by the Company without Cause.
     (b) Cause, Disability, Death or Voluntarily other than for Good Reason. If
the Executive’s employment is terminated during the Employment Period by (i) the
Company for Cause, (ii) voluntarily by the Executive other than for Good Reason,
or (iii) as a result of the Executive’s death or Disability, the Company shall
pay the Executive or the Executive’s estate, as the case may be, the Accrued
Benefits. In addition, if the Executive’s employment is terminated as a result
of the Executive’s death or Disability, all vested stock options granted on or
after the Effective Date will remain fully exercisable until the first
anniversary of the date of the Executive’s death or Disability. Except as
provided in this Section 5(b), the Company shall have no additional obligations
under this Agreement in connection with the termination of Executive’s
employment pursuant to the reasons set forth in this Section 5(b).
     (c) Change in Control. Upon the occurrence of a Change in Control all
unvested stock options, unvested restricted stock units and any other unvested
equity-based awards or grants previously granted to the Executive shall become
fully vested and will be exercisable or paid in accordance with the terms of any
applicable grant or award agreements and plans governing such awards or grants.
On and after a Change in Control, the term “Good Reason” as defined in Section
3(f) shall also specifically include circumstances in which the Company (or its
successor entity in a Change in Control) has created a position for the
Executive which results in him no longer being the president and chief executive
officer of the successor parent company (in the case of a merger or

-7-



--------------------------------------------------------------------------------



 



acquisition) or created a situation wherein the Executive no longer reports
directly to the Board (or any successor board).
For purposes of this Agreement, a “Change in Control” shall mean and include the
first to occur after the Effective Date of any of the following transactions or
events:
          (i) Any sale or transfer of all or substantially all of the assets of
the Company to an entity not under direct or indirect control by, or under
common control with, the Company;
          (ii) A merger or consolidation involving the Company, unless the
shareholders of the Company receive in the transaction, with respect to their
stock in the Company, stock or other securities representing a majority in
voting interest of the acquiring entity’s equity securities;
          (iii) Any sale of a majority voting interest of the outstanding stock
of the Company by the holders thereof in a single transaction or series of
related transactions;
          (iv) Any change in a majority of the members of the Board that occurs
at a single meeting of shareholders or by virtue of any action taken, pursuant
to applicable law and in accordance with the charter and bylaws of the Company,
by shareholders in lieu of a single meeting; or
          (v) Any event constituting a “change of control” as defined in the
Company’s 2000 Broad Based Employee Stock Option Plan or any similarly defined
term in any replacement equity compensation plan.
In the event of any Change in Control, the Company shall cause the successor
entity (if applicable) to explicitly assume all obligations under this
Agreement, and this Agreement shall continue to be enforceable by the Executive
following any Change in Control.
     (d) Specified Employee Status. In addition, notwithstanding any other
provision of this Agreement to the contrary, in the event that upon Executive’s
“separation from service” within the meaning of Code Section 409A) he is then a
“specified employee” within the meaning of Section 409A of the Code, as
determined in accordance with the Section 409A methodology in place or
established by the Company as in effect on the Date of Termination (a “Specified
Employee”), then solely to the extent necessary to comply with Code Section 409A
and avoid the imposition of taxes under Code Section 409A, the Company shall
defer payment of “nonqualified deferred compensation,” subject to Code
Section 409A, which is payable as a result of (and would otherwise be paid
within six (6) months following) such separation from service, shall instead be
paid to the Executive on the Delayed Payment Date. The “Delayed Payment Date”
shall, for purposes of this Agreement, mean the earlier of (a) the first
business day of the seventh month after Executive’s separation from service, or
(b) ten (10) days after the Company receives written notice of Executive’s
death. All payments not payable within such six-month period for purposes of
Code Section 409A shall be paid on the dates, or according to the schedule,
provided for herein.

-8-



--------------------------------------------------------------------------------



 



     (e) Code Sections 280G and 4999. If it is determined (as hereafter
provided) that any payment or distribution by the Company to or for the benefit
of the Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise pursuant to or by reason of
any other agreement, policy, plan, program or arrangement, including without
limitation any stock option, restricted stock, performance share, performance
unit, stock appreciation right or similar right, or the lapse or termination of
any restriction on, or the vesting or exercisability of, any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Code Section 4999 (or
any successor provision thereto) by reason of being considered “contingent on a
change in ownership or control” of the Company, within the meaning of Code
Section 280G (or any successor provision thereto) or to any similar tax imposed
by state or local law, or any interest or penalties with respect to such tax
(such tax or taxes, together with any such interest and penalties, being
hereafter collectively referred to as the “Excise Tax”), but for the application
of this sentence, then the payments and benefits to be paid or provided under
this Agreement will be reduced to the minimum extent necessary (but in no event
to less than zero) so that no portion of any such payment or benefit, as so
reduced, will constitute an “excess parachute payment” within the meaning of
Code Section 280G; provided, however, that the foregoing reduction will be made
only if and to the extent that such reduction would result in an increase in the
aggregate payment and benefits to be provided, determined on an after-tax basis
(taking into account the excise tax imposed pursuant to Code Section 4999, or
any successor provision thereto, any tax imposed by any comparable provision of
state law, and any applicable federal, state and local income and employment
taxes). The determination of whether any reduction in such payments or benefits
to be provided under this Agreement or otherwise is required pursuant to the
preceding sentence will be made at the expense of the Company, if requested by
the Executive or the Company, by the Company’s independent accountants. The fact
that the Executive’s right to payments or benefits may be reduced by reason of
the limitations contained in this Section 5(e) will not of itself limit or
otherwise affect any other rights of the Executive other than pursuant to this
Agreement. In the event that any payment or benefit intended to be provided
under this Agreement or otherwise is required to be reduced pursuant to this
Section 5, the Executive will be entitled to designate the payments and/or
benefits to be so reduced in order to give effect to this Section 5(e). The
Company will provide the Executive with all information reasonably requested by
the Executive to permit Executive to make such designation.
6. Legal Fees.
In the event of any contest or dispute between the Company and the Executive
with respect to this Agreement or the Executive’s employment hereunder, each of
the parties shall be responsible for their respective legal fees and expenses.
7. Non-Solicitation and Non-compete.
     (a) Non-solicitation. For the Time Period (as defined below), the Executive
hereby agrees not to, directly or indirectly, solicit or hire or assist any
other person or entity in soliciting or hiring any employee of the Company or
any of its subsidiaries to perform services for any entity (other than the
Company or its subsidiaries), or attempt to induce any such employee to leave
the employment of the Company or its subsidiaries. For the Time Period (as
defined below), the Executive, will not, directly or indirectly, induce or
solicit any Customer to do

-9-



--------------------------------------------------------------------------------



 



business with any Competing Business or reduce, curtail or eliminate the
business that any such Customer conducts with the Company.
     (b) Non-compete. For the Time Period (as defined below), the Executive will
not engage in, be employed by, perform services for, participate in the
ownership, management, control or operation of, or otherwise be connected with,
either directly or indirectly, any Competing Business in any location within the
Area (as defined below). For purposes of this paragraph, the Executive will not
be considered to be connected with any Competing Business solely on account of
his ownership of less than 5% percent of the outstanding capital stock or other
equity interests in any entity carrying on the Competing Business.
Notwithstanding the foregoing, the Executive may cancel this non-compete
obligation, at any time, by providing five (5) business days prior written
notice to the Company documenting his election to (1) terminate the non-compete
provision, and (2) forego any remaining severance payment(s) of the Company,
whether under this Agreement or any other. In connection with the termination of
such non-compete obligation of the Executive and severance obligations of the
Company, the Executive will sign a release of rights to further severance
(whether under this Agreement or any other) in a form approved by the Company
and such agreement will also expressly release Executive from any non-compete
obligations. The exercise of this election set forth in this Section 7(b) shall
not in any way alter any of the Executive’s other obligations and covenants
hereunder, including his non-solicitation and confidentiality obligations which
shall continue as set forth in this Agreement.
     (c) Definitions. For purposes of this Section 7, the following definitions
apply:
          (i) “Area” shall have no geographic limitation because the Company is
an international corporation operating in all defense markets throughout the
world, provided however, that is a court of law determines that such a
geographic scope is unenforceable, “Area” shall mean the continental Unites
States.
          (ii) “Competing Business” means any business that designs,
manufactures, sells, provides or purchases defense electronics of any kind
within the Area.
          (iii) “Customer” means (i) any customer with whom the Executive dealt
at any time in the 12-month period that preceded the end of his Employment
Period, or about whom he acquired Confidential Information in the course of his
employment; and (ii) each actively sought prospective customer of the Company
with whom he dealt at any time in the 12-month period that preceded the end of
his Employment Period, or about whom he acquired Confidential Information in the
course of his employment.
          (iv) “Time Period” means the period beginning as of the Effective Date
and ending on the date that is two (2) years after the Date of Termination;
provided, however, that if a court determines that such period is unenforceable
or longer than needed to protect the Company’s interests, then the Time Period
shall end on the date that is one (1) year after the Date of Termination.
8. Confidentiality; Non-Disclosure; Non-Disparagement.

-10-



--------------------------------------------------------------------------------



 



     (a) During the Employment Period and thereafter, the Executive shall hold
in strict confidence any proprietary or Confidential Information related to the
Company, its subsidiaries or affiliates. For purposes of this Agreement, the
term “Confidential Information” shall mean all information of the Company, its
subsidiaries or affiliates (in whatever form) which is not generally known to
the public, and which derives value from not being generally known, including
without limitation any inventions, processes, methods of distribution, customer
lists or customers’ or trade secrets.
     (b) Upon the termination of the Employment Period, the Executive shall not
take, without the prior written consent of the Company, any drawing, blueprint,
specification or other document (in whatever form) the Company, its subsidiaries
or affiliates, which is of a confidential nature relating to the Company, its
subsidiaries or affiliates, or, without limitation, relating to any of their
methods of distribution, or any description of any formulas or secret processes
and will return any such information (in whatever form) then in his possession.
     (c) The Executive shall not defame or disparage the Company, its
subsidiaries or affiliates and their officers, directors, members or executives
and the Company similarly agrees to not defame or disparage the Executive. The
Executive hereby agrees to cooperate with the Company in refuting any defamatory
or disparaging remarks by any third party made in respect of the Company, its
subsidiaries or affiliates or their directors, members, officers or executives.
Nothing in this Agreement shall be shall be construed to limit, impede or impair
the right of any party to communicate with government agencies regarding matters
that are within the jurisdictions of such agencies.
9. Injunctive Relief.
It is impossible to measure in money the damages that will accrue to the Company
in the event that the Executive breaches any of the restrictive covenants
provided in Sections 7 and 8 hereof. In the event that the Executive breaches
any such restrictive covenant, the Company shall be entitled to seek an
injunction restraining the Executive from violating such restrictive covenant
(without posting any bond or other security). If the Company shall institute any
action or proceeding to enforce any such restrictive covenant, the Executive
hereby waives the claim or defense that the Company has an adequate remedy at
law and agrees not to assert in any such action or proceeding the claim or
defense that the Company has an adequate remedy at law. The foregoing shall not
prejudice the Company’s right to require the Executive to account for and pay
over to the Company applicable damages that are awarded by a court.
10. Representations.
     (a) The parties hereto hereby represent that they each have the authority
to enter into this Agreement, and the Executive hereby represents to the Company
that the execution of, and performance of duties under, this Agreement shall not
constitute a breach of or otherwise violate any other agreement to which the
Executive is a party.
     (b) The Executive hereby represents to the Company that he will not utilize
or disclose any confidential information obtained by the Executive in connection
with his former employment with respect to this duties and responsibilities
hereunder.

-11-



--------------------------------------------------------------------------------



 



11. Miscellaneous.
     (a) Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four days after it is mailed by registered or
certified mail, postage prepaid, return receipt requested or one day after it is
sent by a reputable overnight courier service and, in each case, addressed as
follows (or if it is sent through any other method agreed upon by the parties):
If to the Company:
White Electronic Designs Corp.,
3601 E. University Drive,
Phoenix, AZ 85034
Attention: Chairman of the Board
     If to the Executive, to the address for the Executive on file with the
Company at the time of the notice or to such other address as any party hereto
may designate by notice to the others.
     (b) This Agreement shall constitute the entire agreement among the parties
hereto with respect to the Executive’s employment hereunder, and supersedes and
is in full substitution for any and all prior understandings or agreements with
respect to the Executive’s employment (it being understood that, except as
otherwise expressly stated in this Agreement, stock options or other
equity-based awards or grants made to the Executive shall be governed by the
relevant plan and any other related grant or award agreement and any other
related documents). In the event of any conflict in terms between this Agreement
and any other agreement or plan or policy between Executive and the Company, the
terms of this Agreement shall prevail and govern.
     (c) This Agreement may be amended only by an instrument in writing signed
by the parties hereto, and any provision hereof may be waived only by an
instrument in writing signed by the party or parties against whom or which
enforcement of such waiver is sought. The failure of any party hereto at any
time to require the performance by any other party hereto of any provision
hereof shall in no way affect the full right to require such performance at any
time thereafter, nor shall the waiver by any party hereto of a breach of any
provision hereof be taken or held to be a waiver of any succeeding breach of
such provision or a waiver of the provision itself or a waiver of any other
provision of this Agreement.
     (d) The parties hereto acknowledge and agree that each party has reviewed
and negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.
     (e) This Agreement is binding on and is for the benefit of the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be assigned by the Executive. The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the

-12-



--------------------------------------------------------------------------------



 



Company to assume this Agreement in the same manner and to the same extent that
the Company would have been required to perform it if no such succession had
taken place. As used in the Agreement, the “Company” shall mean both the Company
as defined above and any such successor that assumes this Agreement, by
operation of law or otherwise.
     (f) Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by Company shall be implied by
Company’s forbearance or failure to take action.
     (g) The Company and the Executive acknowledge that Executive’s employment
is and shall continue to be “at-will,” as defined under applicable law, and that
Executive’s employment with the Company may be terminated by either party at any
time for any or no reason by giving written notice as provided herein. If
Executive’s employment terminates for any reason, Executive shall not be
entitled to any payments, benefits, damages, award or compensation other than as
provided in this Agreement.
     (h) The Company may withhold from any amounts payable to the Executive
hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation, (it being understood, that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).
     (i) The payments and other consideration to the Executive under this
Agreement shall be made without right of offset or any duty of mitigation by
Executive.
     (j) This Agreement is intended to constitute an enforceable contract for
the payment of compensation, severance and certain other benefits. The Agreement
is not intended to constitute a “nonqualified deferred compensation plan” within
the meaning of Section 409A of the Code. Notwithstanding the foregoing, in the
event this Agreement or any benefit paid to Executive hereunder is deemed to be
subject to Section 409A of the Code, the Executive consents to the Company
adopting such conforming amendments as the Company deems necessary, in its sole
discretion, to comply with Section 409A of the Code, without reducing the
amounts of any benefits due to the Executive hereunder. In addition, to the
extent required by Code Section 409A, any expense reimbursement payments to
Executive must be made by no later than the end of Executive’s taxable year
following the taxable year in which the expense is incurred. Such reimbursement
or in-kind benefit rights may not be subject to liquidation or exchange for
another benefit.
     (k) This Agreement shall be governed by and construed in accordance with
the laws of the State of Arizona without reference to its principles of
conflicts of law.

-13-



--------------------------------------------------------------------------------



 



     (l) This Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.
     (m) The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.
     (n) The Company agrees that no public announcement regarding Executive’s
employment with the Company shall be made prior to the Effective Date and
further agrees that the content of any such public announcement shall be subject
to Executive’s reasonable approval.
     (o) Subject to the Executive executing this Agreement and actually
commencing employment with the Company, the Company shall pay for up to a
maximum of $5,000 in reasonable legal fees and expenses incurred in connection
with the negotiation, preparation and execution of this Agreement. The Company
shall directly make full payment to Executive’s legal counsel (up to a maximum
of $5,000 of reasonable accrued fees) within 30 days after the Company’s receipt
of applicable invoices and such invoices shall be provided to the Company within
60 days of the Executive’s execution of this Agreement

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date.

             

White Electronic Designs Corporation:
      -s- Brian R. Kahn [p15607p1560702.gif]     Name:   Brian R. Kahn     
Title:   Chairman of the Board        Executive:

    -s- Gerald R. Dinkel [p15607p1560701.gif]     Name:    Gerald R. Dinkel     
     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SEVERANCE AGREEMENT AND RELEASE OF CLAIMS
     This Severance Agreement and Release of Claims (“Agreement”) is made and
entered into on [___] by and between [___] (“Executive”) and White Electronic
Designs Corporation and all of its affiliated companies and divisions
(collectively referred to as “Company”) and is intended by the parties hereto to
settle and dispose of all claims and liabilities that exist between Executive
and Company as indicated herein.
RECITALS
     A. Executive is the [INSERT OFFICER TITLE] and [a member of the Board of
Directors (“Board”) of the Company].
     B. As of the date hereof, Executive has tendered his resignation which will
be effective as of [___] (the “Resignation Date”). Executive will, as of the
date hereof, resign from his position as [___] and as a member of the Board and
any other positions he holds on the Board or offices he holds with the Company
and with each of Company’s subsidiaries and affiliated entities on that date.
     C. By entering into this Agreement, the parties mutually and voluntarily
agree to be legally bound by the terms set forth below.
COVENANTS
     NOW, THEREFORE, for valuable consideration, the parties agree as follows:
I.
     A. [INSERT CASH COMPENSATION OWED PURSUANT TO EMPLOYMENT AGREEMENT],
     B. [INSERT EQUITY ACCELERATION AND OTHER ADJUSTMENTS PURSUANT TO EMPLOYMENT
AGREEMENT]:
     C. Executive agrees that any other unvested right to receive Company
securities shall terminate on the Resignation Date.
     D. Executive acknowledges that upon receipt of the above, he is not owed
any further money or any further equity compensation by the Company. Executive
also agrees to reasonably cooperate to the extent required with respect to
timing of payments hereunder for purposes of complying with Section 409A of the
Internal Revenue Code.
     E. Effective as of the Resignation Date, Executive hereby resigns his
position as an employee and executive officer of the Company [and member of the
Board], and any other positions he holds with the Company and with each of
Company’s subsidiaries and affiliated entities and the Company hereby accepts
the resignation(s). At the request of Company,

A-1



--------------------------------------------------------------------------------



 



Executive agrees to execute any documents reasonably requested to effectuate or
to facilitate his resignation(s).
II.
     In consideration of the compensation and covenants set forth in Paragraph I
above and the covenants herein:
  A. Executive, on behalf of himself, his marital community if any, and his
heirs or assigns, expressly releases Company and its subsidiaries, affiliated
companies, directors, officers, all of their agents, employees, and attorneys;
and all their predecessors and successors (collectively the “Released Entities”)
from ANY AND ALL RIGHTS, CLAIMS, DEMANDS, CAUSES OF ACTION, OBLIGATIONS,
DAMAGES, PENALTIES, FEES, COSTS, EXPENSES, AND LIABILITIES OF ANY NATURE
WHATSOEVER WHICH EXECUTIVE HAS, HAD, OR MAY HAVE HAD AGAINST COMPANY OR ANY OR
ALL OF THE RELEASED ENTITIES IN CONNECTION WITH ANY CAUSE OR MATTER WHATSOEVER,
WHETHER KNOWN OR UNKNOWN TO THE PARTIES AT THE TIME OF EXECUTION OF THIS
AGREEMENT AND EXISTING FROM THE BEGINNING OF TIME TO THE DATE OF THE EXECUTION
OF THIS AGREEMENT AND INCLUDING, WITHOUT LIMITATION, ALL MATTERS RELATED TO
EXECUTIVE’S SERVICE WITH THE COMPANY AND HIS RESIGNATION.
     By signing this Agreement, Executive agrees to FULLY WAIVE AND RELEASE ALL
CLAIMS without limitation, such as attorneys’ fees, and all rights and claims
arising out of, or relating to, his employment service to the Company and
resignation from the Board including, BUT NOT LIMITED TO, any claim or other
proceeding arising under (without assuming the applicability of such statute or
law to the Board or other service of Executive):

•   The Civil Rights Act of 1866 (“Section 1981”);   •   Title VII of the Civil
Rights Act of 1964 as amended by the Civil Rights Act of 1991;   •   The
Americans with Disabilities Act (“ADA”) and its subsequent amendments;   •   The
Age Discrimination in Employment Act (“ADEA”);   •   The Labor Management
Relations Act (“LMRA”);   •   The National Labor Relations Act (“NLRA”);   •  
The Fair Labor Standards Act (“FLSA”);   •   The Family and Medical Leave Act of
1993 (“FMLA”) and its subsequent amendments;   •   The Arizona Civil Rights Act;
  •   The Arizona Employment Protection Act;   •   The Older Workers Benefit
Protection Act;   •   The Employee Retirement Income Security Act of 1974
(“ERISA”); and/or   •   Any common law or statutory cause of action arising out
of Executive’s employment or termination of employment with the Company.

     This Agreement may be used by the Company to completely bar any action or
suit before any court, arbitral, or administrative body, other than with respect
to any claim under federal,

A-2



--------------------------------------------------------------------------------



 



state, local or other law relating to the obligations under this Agreement.
Furthermore, Executive specifically agrees that, except as set forth herein, he
will not be entitled to any further payment of any kind from the Company or its
Board. Notwithstanding any provision hereof to the contrary, however, Executive
does not release his rights to indemnification under provisions of the Company’s
articles of incorporation, bylaws or applicable law or to continuing coverage
under the Company’s directors and officers liability insurance policy.
       Executive represents and warrants that he is the sole and lawful owner of
all right, title and interest in and to every claim and other rights that are
being released above and that no other party has received any assignment or
other right of substitution or subrogation to any such claim or right. Executive
also represents that he has the full power and authority to enter into the
waivers and releases set forth in this Agreement. With respect to the foregoing
release, Executive hereby waives all rights or protection under law of any
state, territory, country or any political division thereof, to the extent
applicable, which purports to restrict or govern the granting of waivers and
releases (such foregoing language is not intended to indicate that the law of
any jurisdiction other than Arizona is applicable to this Agreement).
     B. Executive shall deliver to Company any Company property, including any
documents, materials, files, or computer files, or copies, reproductions,
duplicates, transcriptions, or replicas thereof, relating to Company’s business
or affairs, which are in Executive’s possession or control, or of which
Executive is aware.
     C. After the date hereof, Executive hereby agrees to continue to comply
with the fiduciary duties applicable to all members of the Board with respect to
matters under his purview while a member of the Board and to comply with the
“prohibition on securities trading using inside information” and the “treatment
of confidential information“ as contained in the Company’s Code of Ethics and
Business Conduct. In addition, Executive hereby agrees to comply with other
provisions of the company’s policies, including the Code of Ethics and Business
Conduct, to the extent such provisions remain relevant to Executive after the
date hereof, particularly with respect to his knowledge of the Company’s
operations and proprietary information. In this regard, the Executive agrees to
comply with the Company’s Insider Trading Policy from the Resignation Date until
such time that he reasonably determines that he no longer is in possession of
non-material public information of the Company (unless otherwise specifically
provided by the Company’s Insider Trading Policy).
     D. Executive acknowledges that in the course of his service with the
Company, he has been allowed to become acquainted with the Company’s business
affairs, information, trade secrets, and other matters which are of a
proprietary or confidential nature, including but not limited to the Company’s
and its affiliates’ operations, business opportunities, price and cost
information, finance, customer information, business plans, various sales
techniques, manuals, letters, notebooks, procedures, reports, products,
processes, services, and other confidential information and knowledge
(collectively the “Confidential Information”) concerning the Company’s and its
affiliates’ business. Executive understands and acknowledges that the
Confidential Information is confidential, and he agrees not to disclose such
Confidential Information to anyone outside the Company except to the extent that
(i) Executive is required by order of a court of competent jurisdiction (by
subpoena or similar process) to disclose or discuss any Confidential
Information, provided that in such case,

A-3



--------------------------------------------------------------------------------



 



Executive shall promptly inform the Company of such event, shall cooperate with
the Company in attempting to obtain a protective order or to otherwise restrict
such disclosure, and shall only disclose Confidential Information to the minimum
extent necessary to comply with any such court order; (ii) such Confidential
Information becomes generally known to and available for use in the Company’s
industry, other than as a result of any action or inaction by Executive,
directly or indirectly; or (iii) such information has been published in a form
generally available to the public prior to the date Executive proposes to
disclose or use such information. Executive agrees this covenant shall survive
this Agreement and continue to be binding upon Executive after the expiration or
termination of this Agreement. Executive further agrees that he will not use
such Confidential Information in competing, directly or indirectly, with the
Company or provide such Confidential Information to other party or entity for
the purpose of competing with the Company. Consistent with Section II.B above,
as of the date hereof, Executive will immediately turn over to the Company all
Confidential Information, including papers, documents, writings, electronically
stored information, other property, and all copies of them provided to or
created by him during the course of his service with the Company.
     E. [For a period of two years after the Resignation Date, Section 7 of
Executive’s Employment Agreement shall remain in effect and be fully enforceable
against Executive pursuant to the terms thereof.]
III.
     The provisions of this Agreement are severable. This means that if any
provision is invalid, it will not affect the validity of the other provision. If
the scope of any restrictions of this Agreement should ever be deemed to exceed
that permitted by applicable law or be otherwise overbroad, Executive agrees
that a court of competent jurisdiction shall enforce that restriction to the
maximum scope permitted by law under the circumstances.
IV.
     Executive agrees, for a period of two years after the Resignation Date,
that he will not seek nor accept employment or Board service in the future with
the Company or any of its subsidiaries, affiliates, successors, or divisions.
V.
     By his signature below, Executive affirms that he has been given at least
21 days during which to consider this Agreement. Executive has been advised to
seek legal counsel and his legal counsel has been provided the opportunity to
review and comment on this Agreement prior to signing this Agreement.
VI.
     The Company and Executive mutually agree not to disparage the other, either
directly or indirectly. However, nothing in this Section precludes either party
from testifying or participating in any legal proceeding in which the party is
required by law to provide information about the other party.

A-4



--------------------------------------------------------------------------------



 



VII.
     Executive may revoke this Agreement at any time within seven (7) days
following his execution of this Agreement. Such revocation must be provided in
writing and received during the seven (7) day revocation period. To be
effective, the revocation must be received by the following individual:
[INSERT PROPER OFFICER]
White Electronic Designs Corporation
3601 East University Drive, Suite 475
Phoenix, AZ 85034
     This Agreement shall not become effective or enforceable until the
foregoing revocation period has expired.
VIII.
     Other than as specifically and explicitly set forth herein and in
Executive’s employment agreement with the Company [dated as of August ___,
2009], this Agreement supersedes and replaces all prior discussions,
understandings, and oral agreements between the parties except as noted herein,
and contains the entire agreement between them on the matters herein contained.
This Agreement may not be changed orally, but only by a written agreement signed
by Executive and Company.
IX.
     The laws of the State of Arizona will govern and apply to this Agreement.
X.
  Except as to claims, rights or demands that arise from Executive’s obligations
to Company under this Agreement, the Company, on behalf of itself and its
subsidiaries, affiliated companies, and all their predecessors and successors
hereby release Executive and his attorneys, heirs or assigns, (collectively the
“Released Parties”) from ANY AND ALL KNOWN RIGHTS, CLAIMS, DEMANDS, CAUSES OF
ACTION, OBLIGATIONS, DAMAGES, PENALTIES, FEES, COSTS, EXPENSES, AND LIABILITIES
OF ANY NATURE WHATSOEVER WHICH THE COMPANY HAS, HAD OR MAY HAVE HAD AGAINST THE
RELEASED PARTIES OR ANY OR ALL OF THE RELEASED PARTIES IN CONNECTION WITH ANY
CAUSE OR MATTER WHATSOEVER, WHETHER KNOWN OR UNKNOWN TO THE PARTIES AT THE TIME
OF EXECUTION OF THIS AGREEMENT AND EXISTING FROM THE BEGINNING OF TIME TO THE
DATE OF THE EXECUTION OF THIS AGREEMENT AND INCLUDING, WITHOUT LIMITATION, ALL
MATTERS RELATED TO EXECUTIVE’S SERVICE WITH THE COMPANY, WHETHER AS AN EMPLOYEE,
EXECUTIVE OFFICER OR MEMBER OF THE COMPANY’S BOARD OF DIRECTORS OR ANY COMMITTEE
THEREOF.

A-5



--------------------------------------------------------------------------------



 



     Other than with respect to his obligations under this Agreement, this
Agreement may be used by Executive to bar any action or suit before any court,
arbitral, or administrative body with respect to any claim under federal, state,
local or other law.

A-6



--------------------------------------------------------------------------------



 



The parties execute this Agreement as of the date first written above.
EXECUTIVE
_________________________
[INSERT OFFICER NAME]
WHITE ELECTRONIC DESIGNS CORPORATION
_____________________________
By:
Title:

A-7